DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 16/229,369 was filed 12/21/2018. 

Information Disclosure Statement
The IDSs submitted on 6/3/2020 was previously considered. 

Status of Claims
Applicant’s amended claims, filed10/4/2021, have been entered. 
Claims 1-4, 7-15, 19, 20, and 23-27 were amended. 
 Claims 6, 16, and 22 were previously canceled. 
Claims 1-4, 7, 12, 13, and 19 have been amended by Examiner’s Amendment below.
The TITLE has been amended by Examiner’s Amendment below.
Claims 1-5, 7-15, 17-21, and 23-27 are currently pending in this application and have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Stephen Wills on 12/30/2021.
The application has been amended as follows: 

IN THE TITLE
METHODS AND SYSTEMS FOR AN E-COMMERCE PLATFORM WITH AUGMENTED REALITY APPLICATION FOR DISPLAY OF VIRTUAL OBJECTS

IN THE CLAIMS

1.	(Currently Amended) A computer-implemented method for augmenting a plurality of customer images with at least one virtual object, the method comprising:
	receiving the plurality of customer images from a first computing device, wherein the plurality of customer images depicts portions of a customer environment as captured from different perspectives;
determining 3D feature data corresponding to each of the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images;
receiving a selection of a merchant item for display;
	determining [[a]]the at least one virtual object corresponding to the selection of the merchant item;
the at least one virtual object in the customer environment, the positioning signal identifying a position for the at least one virtual object relative to a first one of the plurality of customer images;
	determining a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of customer images based on the position for the at least one virtual object identified by the positioning signal;
	determining an appropriate size and orientation for depicting the at least one virtual object in the first one of the plurality of customer images based on the first location and the 3D feature data corresponding to the first one of the plurality of customer images;
	determining, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of customer images other than first one of the plurality of customer images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of customer images;
	determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images other than the first one of the plurality of customer images;
	causing overlays of the appropriately sized and oriented depictions of the at least one virtual object at the first location and the first corresponding locations for each of the plurality of customer images;
receiving a re-positioning signal indicative of a desired re-positioning of the at least one virtual object from a second computing device, the re-positioning signal identifying an updated position for the at least one virtual object relative to a second one of the plurality of customer images;
determining a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of customer images at which to overlay the at least one virtual object in response to the re-positioning signal;
determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the customer images other than second one of the plurality of customer images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of customer images;
at least one virtual object in the plurality of customer images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of customer images; and
causing updated overlays of the appropriately sized and oriented depictions of the at least one virtual object at the second location and the second corresponding locations [[for]]in the plurality of customer images.

2.	(Currently Amended) The method of claim 1, wherein the causing the overlays includes transmitting at least one of the appropriately sized and oriented depictions of the at least one virtual object or the first location to the first computing device.

3.	(Currently Amended) The method of claim 1, further comprising creating an augmented image for the first one of the plurality of customer images with the overlay of the appropriately sized and oriented depiction of the at least one virtual object at the first location for display on the first computing device.

4. 	(Currently Amended) The method of claim 3, further comprising creating an augmented image for the first one of the plurality of customer images with the overlay of the appropriately sized and oriented depiction of the at least one virtual object at the first location for display on the second computing device.

7.	(Currently Amended) The method of claim 1, wherein the causing the updated overlays includes transmitting at least one of the appropriately sized and oriented depictions of the at least one virtual object and the second location to the first computing device.

12. 	(Currently Amended) A computer-implemented method for augmenting a plurality of images of a site with a virtual object, the method comprising:
	capturing the plurality of images by a first computing device, wherein the plurality of images depicts portions of a potential site for [[a]]the virtual object captured from different perspectives;	
	determining, by the first computing device, 3D feature data corresponding to each of the plurality of images, wherein respective defined coordinate systems for 3D spaces corresponding to each 
	communicating the plurality of images and the 3D feature data to a second computing device, wherein the second computing device is in a peer to peer relationship with the first computing device;
	determining, by the second computing device, a first location in the respective defined coordinate system for the 3D space corresponding to a first one of the plurality of images;
determining, by the second computing device, an appropriate size and orientation for depicting the virtual object in the first one of the plurality of images based on the first location and 3D feature data corresponding to the first one of the plurality of images;
determining, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of images other than first one of the plurality of images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of images;
	determining appropriate sizes and orientations for depicting the virtual object in the plurality of images other than the first one of the plurality of images based on the first corresponding locations and the 3D feature data corresponding to the plurality of images other than the first one of the plurality of images;
	creating, by the first computing device or the second computing device, a plurality of augmented images for display on the first computing device by overlaying appropriately sized and oriented depictions of the virtual object at the first location and the first corresponding locations for each of the plurality of images;
receiving a re-positioning signal indicative of a desired re-positioning of the virtual object from the second computing device, the re-positioning signal identifying an updated position for the virtual object relative to a second one of the plurality of images;
determining a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of images at which to overlay the virtual object in response to the re-positioning signal;
determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the images other than second one of the plurality of images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of images;

causing updated overlays of the appropriately sized and oriented depictions of the virtual object at the second location and the second corresponding locations [[for]]in the plurality of customer images.

13.	(Currently Amended) A computer system for augmenting a plurality of images of a site with a virtual object, the system comprising:
	a processor; and
	a non-transitory computer readable medium structured to store instructions that, when executed by the processor, cause the processor to:
receive the plurality of images from a first computing device, wherein the plurality of images depicts portions of a potential site for the virtual object as captured from different perspectives,
receive [[a]]the virtual object for display, and receive a positioning signal corresponding to a desired location of the virtual object, the positioning signal identifying a position for the virtual object relative to a first one of the plurality of images,
determine 3D feature data corresponding to each of the plurality of images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of images are defined and oriented relative to the coordinate systems of other images of the plurality of images,
determine a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of images based on the position for the virtual object identified by the positioning signal,
determine an appropriate size and orientation for depicting the virtual object in the first one of the plurality of images based on the first location and the 3D feature data corresponding to the first one of the plurality of images, 
determine, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of images other than first one of the plurality of images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of images,

cause overlays of the appropriately sized and oriented depictions of the virtual object at the first location and the first corresponding locations [[for]]in each of the plurality of images,
receive a re-positioning signal indicative of a desired re-positioning of the virtual object from a second computing device, the re-positioning signal identifying an updated position for the virtual object relative to a second one of the plurality of images,
determine a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of images at which to overlay the virtual object in response to the re-positioning signal, 
determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the images other than second one of the plurality of images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of images,
determining appropriate sizes and orientations for depicting the virtual object in the plurality of images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of images, and
cause updated overlays of the appropriately sized and oriented depictions of the virtual object at the second location and the second corresponding locations [[for]]in the plurality of images.

19.	(Currently Amended) A computer-implemented system for augmenting a plurality of customer images with at least one virtual object, the system comprising:
	a processor; and
	a non-transitory computer readable medium structured to store instructions that, when executed by the processor, cause the processor to:
receive the plurality of customer images from a first computing device, wherein the plurality of customer images each depict portions of a customer environment, as captured from different perspectives,

receive a positioning signal corresponding to a desired location of [[a]]the at least one virtual object in the customer environment, the positioning signal identifying a position for the at least one virtual object relative to a first one of the plurality of customer images,
determine 3D feature data corresponding to the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images,
determine [[a]]the at least one virtual object corresponding to the selection of the merchant item,
determine a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of customer images based on the position from the at least one virtual object identified by the positioning signal, 
determine an appropriate size and orientation for depicting the at least one virtual object in the first one of the plurality of customer images based on the first location and the 3D feature data corresponding to the first one of the plurality of customer images,
determine, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of customer images other than first one of the plurality of customer images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of customer images,
determine appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images other than the first one of the plurality of customer images,
create an augmented image for each of the plurality of customer images for display on the first computing device by overlaying the appropriately sized and oriented depictions of the at least one virtual object at the first location and the first corresponding locations for each of the plurality of customer images,
receive a re-positioning signal indicative of a desired re-positioning of the at least one virtual object from a second computing device, the re-positioning signal identifying an updated at least one virtual object relative to a second one of the plurality of customer images,
determine a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of at which to overlay the at least one virtual object in response to the re-positioning signal,
determine, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the customer images other than second one of the plurality of customer images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of customer images,
determine appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of customer images, and
cause updated overlays of the appropriately sized and oriented depictions of the at least one virtual object at the second location and the second corresponding locations [[for]]in the plurality of customer images.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards augmenting a plurality of customer images with at least one virtual object. Independent claims 1, 12, 13, and 19 teaches the novel and non-obvious features of (using claim 1 as an example with emphasis added): 
	receiving the plurality of customer images from a first computing device, wherein the plurality of customer images depicts portions of a customer environment as captured from different perspectives;
determining 3D feature data corresponding to each of the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images;
receiving a selection of a merchant item for display;
	determining the at least one virtual object corresponding to the selection of the merchant item;
	receiving a positioning signal corresponding to a desired location of the at least one virtual object in the customer environment, the positioning signal identifying a position for the at least one virtual object relative to a first one of the plurality of customer images;
	determining a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of customer images based on the position for the at least one virtual object identified by the positioning signal;
	determining an appropriate size and orientation for depicting the at least one virtual object in the first one of the plurality of customer images based on the first location and the 3D feature data corresponding to the first one of the plurality of customer images;
	determining, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of customer images other than first one of the plurality of customer images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of customer images;
	determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images other than the first one of the plurality of customer images;
	causing overlays of the appropriately sized and oriented depictions of the at least one virtual object at the first location and the first corresponding locations for each of the plurality of customer images;
receiving a re-positioning signal indicative of a desired re-positioning of the at least one virtual object from a second computing device, the re-positioning signal identifying an updated position for the at least one virtual object relative to a second one of the plurality of customer images;
determining a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of customer images at which to overlay the at least one virtual object in response to the re-positioning signal;
determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the customer images other than second one of the plurality of customer images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of customer images;
determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of customer images; and
causing updated overlays of the appropriately sized and oriented depictions of the at least one virtual object at the second location and the second corresponding locations in the plurality of customer images.
The Examiner notes the received customer images depicting portions of a customer environment as captured from different perspectives, determining 3D feature data corresponding to each of the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images, determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images 
While augmenting images is known, the specification of receiving the plurality of customer images from a first computing device, wherein the plurality of customer images depicts portions of a customer environment as captured from different perspectives; determining 3D feature data corresponding to each of the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images; receiving a selection of a merchant item for display; determining the at least one virtual object corresponding to the selection of the merchant item; receiving a positioning signal corresponding to a desired location of the at least one virtual object in the customer environment, the positioning signal identifying a position for the at least one virtual object relative to a first one of the plurality of customer images; determining a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of customer images based on the position for the at least one virtual object identified by the positioning signal; determining an appropriate size and orientation for depicting the at least one virtual object in the first one of the plurality of customer images based on the first location and the 3D feature data corresponding to the first one of the plurality of customer images; determining, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of customer images other than first one of the plurality of customer images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of customer images; determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images other than the first one of the plurality of customer images; causing overlays of the appropriately sized and oriented depictions of the at least one virtual object at the first location and the first corresponding locations for each of the plurality of customer images; receiving a re-positioning signal indicative of a desired re-positioning of the at least one virtual object from a second computing device, the re-positioning signal identifying an updated position for the at least one virtual object relative to a second one of the plurality of customer images; determining a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of customer images at which to overlay the at least one virtual object in response to the re-positioning signal; determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the customer images other than second one of the plurality of customer images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of customer images; determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of customer images; and causing updated overlays of the appropriately sized and oriented depictions of the at least one virtual object at the second location and the second corresponding locations in the plurality of customer images is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to augmenting customer images.  Zia et al. (US 2019/0197599 A1 [previously recited]) discloses aiding a first user, such as a designer, with the selection and placement of virtual objects (representing objects for sale) in an augmented reality scene that is remote such that a second user, such as a customer, can view the objects in the augmented reality scene. Jovanovic (US 2015/0332509 A1 [previously recited]) discloses receiving re-positioning signals indicative of a desired re-positioning of a virtual object and causing an updated overlay of an appropriately sized and oriented virtual object in the image. Mott et al. (US 2017/0323488 A1 [previously recited]) discloses displaying virtual images of an object for sale to a user in an augmented reality environment, including allowing a user to see the virtual object from different viewpoints by receiving different perspectives of the environment. Francis, Jr. et al. discloses determining 3D geometry information associated with an environment using one or more sensors, recognizing 3D objects in the environment, determining a field of view of the environment based on a position of the environment, and rendering an augmented image based on the viewpoint. Lees et al. (US 2015/0170260 A1) discloses 
receiving the plurality of customer images from a first computing device, wherein the plurality of customer images depicts portions of a customer environment as captured from different perspectives; determining 3D feature data corresponding to each of the plurality of customer images, wherein respective defined coordinate systems for 3D spaces corresponding to each of the plurality of customer images are defined and oriented relative to the coordinate systems of other customer images of the plurality of customer images; receiving a selection of a merchant item for display; determining the at least one virtual object corresponding to the selection of the merchant item; receiving a positioning signal corresponding to a desired location of the at least one virtual object in the customer environment, the positioning signal identifying a position for the at least one virtual object relative to a first one of the plurality of customer images; determining a first location in the respective defined coordinate system for the 3D space corresponding to the first one of the plurality of customer images based on the position for the at least one virtual object identified by the positioning signal; determining an appropriate size and orientation for depicting the at least one virtual object in the first one of the plurality of customer images based on the first location and the 3D feature data corresponding to the first one of the plurality of customer images; determining, based on the first location, first corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the plurality of customer images other than first one of the plurality of customer images based on orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the first one of the plurality of customer images; determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images other than the first one of the plurality of customer images based on the first corresponding locations and the 3D feature data corresponding to the plurality of customer images other than the first one of the plurality of customer images; causing overlays of the appropriately sized and oriented depictions of the at least one virtual object at the first location and the first corresponding locations for each of the plurality of customer images; receiving a re-positioning signal indicative of a desired re-positioning of the at least one virtual object from a second computing device, the re-positioning signal identifying an updated position for the at least one virtual object relative to a second one of the plurality of customer images; determining a second location in the respective defined coordinate system for the 3D space corresponding to the second one of the plurality of customer images at which to overlay the at least one virtual object in response to the re-positioning signal; determining, based on the second location, second corresponding locations in the respective defined coordinate systems for the 3D spaces corresponding to the customer images other than second one of the plurality of customer images based on the orientations of those coordinate systems relative to the coordinate system for the 3D space corresponding to the second one of the plurality of customer images; determining appropriate sizes and orientations for depicting the at least one virtual object in the plurality of customer images based on the second location, the second corresponding locations, and the 3D feature data corresponding to the plurality of customer images; and causing updated overlays of the appropriately sized and oriented depictions of the at least one virtual object at the second location and the second corresponding locations in the plurality of customer images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Francis, Jr. et al., (US 8,878,846 B1) discloses determining 3D geometry information associated with an environment using one or more sensors, recognizing 3D objects in the environment, determining a field of view of the environment based on a position of the environment, and rendering an augmented image based on the viewpoint. 
	Reference B of the Notice of References Cited Lees et al. (US 2015/0170260 A1) discloses using a mobile device to visualize physical objects in an environment by receiving a 3D model of an environment and in response to user inputs displaying the a selected object at different places within the environment. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625       

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625